Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 16, 2018

The Court of Appeals hereby passes the following order:

A18E0051. TRICOLI v. WATTS et al.

      Anthony Tricoli seeks an extension of time to file an application for
discretionary appeal from the order of the Superior Court of DeKalb County granting
defendants’ motion for sanctions. The motion is hereby DENIED. See Court of
Appeals Rule 31 (i).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/16/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.